Appeal from an order of the *1211Supreme Court, Erie County (Christopher J. Burns, J.), entered May 19, 2006. The order granted in part plaintiffs applications for counsel fees.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by vacating the amount of counsel fees awarded and as modified the order is affirmed without costs, and the matter is remitted to Supreme Court, Erie County, for a hearing on the amount of counsel fees.
Same memorandum as in Stanley v Hain (38 AD3d 1205 [2007]). Present—Martoche, J.P., Smith, Centra, Lunn and Fahey, JJ.